[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS
                                                                              FILED
                           FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                             ________________________ ELEVENTH CIRCUIT
                                                                         MAY 26, 2006
                                    No. 05-13088                       THOMAS K. KAHN
                              ________________________                     CLERK


                      D. C. Docket No. 04-00115-CV-3-RV-EMT

TERESA K. CORKILL,


                                                                        Plaintiff-Appellant,

                                           versus

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY,

                                                                      Defendant-Appellee.


                              ________________________

                      Appeal from the United States District Court
                          for the Northern District of Florida
                            _________________________

                                      (May 26, 2006)

Before HULL and WILSON, Circuit Judges, and GOLDBERG *, Judge.

PER CURIAM:


       *
         Honorable Richard W. Goldberg, Judge, United States Court of International Trade,
sitting by designation.
      After review and oral argument, we find no reversible error in the district

court’s grant of summary judgment in favor of defendant Hartford Life on plaintiff

Teresa Corkill’s ERISA claims.

      AFFIRMED.




                                         2